Citation Nr: 0314475	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1968 
to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran died in August 1995, at the age of 46; the 
immediate cause of death was HIV infection; no other 
condition was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.

3.  At the time of his death, the veteran's service connected 
disabilities were:  schizophrenia rated as 100 percent 
disabling and residuals of a gunshot wound to the left foot 
rated as 30 percent disabling; the 100 percent disability 
rating was effective from February 14, 1989, and prior to 
that, was rated as 80 percent disabled effective from 
September 1, 1985.  

4.  The veteran's service connected schizophrenia was rated 
as 70 percent disabling effective August 9, 1973 and he was 
also granted a total disability rating for compensation based 
on individual unemployability (TDIU) effective the same date.  

5.  A March 1981 VA rating decision assigned a 100 percent 
disability rating for the veteran's service connected 
schizophrenia effective September 9, 1980; this rating 
decision converted the veteran's TDIU to a 100 percent 
schedular rating for his schizophrenia.  

6.  A June 1982 VA rating decision reduced the veteran's 
disability rating for service-connected schizophrenia from 
100 percent to 70 percent, effective from June 1, 1982.  

7.  A June 1990 rating decision granted an increased rating 
of 100 percent for the veteran's service connected 
schizophrenia effective February 14 1989.  

8.  Based on the date of the rating decision of the reduction 
of the veteran's service connected schizophrenia from 100 
percent to 70 percent, the veteran appears to be a member of 
the class contemplated by Giusti-Bravo v. United States 
Department of Veterans Affairs, Civ. No. 87-0590 (D.P.R.) 
(CCC).

9.  The evidence of record reveals that the veteran's service 
connected schizophrenia has resulted in complete or total 
social and industrial inadaptability since September 9, 1980.


CONCLUSIONS OF LAW

1.  The criteria for an award of DIC benefits have been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).

2. The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are met. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. § 
3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, the Board concedes that the requirements of the 
VCAA have not been met.  However, based on the allowance of 
the appellant's claim below, remand for compliance with the 
VCAA would only needlessly delay the final resolution of the 
claim.  Accordingly, the Board will issue a final decision 
because a remand or further development of the claim would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  DIC under 38 U.S.C. § 1318

The appellant, the widow of the veteran, claims that she is 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C. § 1318.  The applicable law 
states:  

(a)  The Secretary shall pay benefits under this chapter 
to the surviving spouse and to the children of a 
deceased veteran described in subsection (b) of this 
section in the same manner as if the veteran's death 
were service connected.

(b)  A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies, not as the result of 
the veteran's own willful misconduct, and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling if-

(1)  the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death; 
(2)  the disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or  
(3)  the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.  

38 U.S.C.A. § 1318 (West 2002)(emphasis added).

In this case, the death certificate shows that the veteran 
died in August 1995, at the age of 46.   No autopsy was 
conducted.  The immediate cause of death was HIV infection.  
No other condition was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

At the time of his death, the veteran's service connected 
disabilities were:  schizophrenia rated as 100 percent 
disabling and residuals of a gunshot wound to the left foot 
rated as 30 percent disabling.  The veteran's 100 percent 
disability rating was effective from February 14, 1989.  
Prior to that the disability was rated as 80 percent disabled 
effective from September 1, 1985.  

The applicable VA regulations which implement 38 U.S.C. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective January 21, 2000.  The 
regulations state:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if: 

(1) The veteran's death was not the result of his or 
her own willful misconduct, and 

(2) At the time of death, the veteran was receiving, 
or was entitled to receive, compensation for service-
connected disability that was: 

(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death; 

(ii) Rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 

(iii) Rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999. 

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but 
was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness 
of the veteran; 

(3) The veteran had applied for compensation but had 
not received total disability compensation due solely 
to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; 

(4) The veteran had not waived retired or retirement 
pay in order to receive compensation;

(5) VA was withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2);

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total 
service-connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable under 38 
U.S.C. 5309.  

38 C.F.R. § 3.22 (2002)(emphasis added).

As noted above, the current regulations found at 38 C.F.R. 
§ 3.22 became effective January 21, 2000.  Prior to this 
there had been a concept explored in case law that 38 U.S.C. 
§ 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations which were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
See, Notice, 65 Fed.Reg. 3388 -3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and, therefore, is made on a case-by-case basis.  
VAOPGCPREC 11-97 at 2.  However, the new regulations are not 
substantive in nature.  Rather they are merely interpretive 
in that they restate VA's position that 38 U.S.C.A. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See, Notice, 
65 Fed.Reg. 3388 -3392 (January 21, 2000).  

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  See National Organization of Veterans' Advocates 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir 2003) (NOVA II).

In the present case the appellant's claim is that the veteran 
was entitled to receive a 100 percent disability rating for 
his service connected schizophrenia for at least 10 years 
immediately prior to his death.  38 C.F.R. § 3.22 
(a)(2)(i)(2002).  The appellant asserts that the veteran was 
not receiving the 100 percent compensation because "veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date"  
38 C.F.R. § 3.22 (b)(3)(2002).

Applicable criteria provide that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)(2002).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that:  

CUE is a very specific and rare kind of  "error."  
It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . 

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind 
of error . . . that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that there 
is a presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is even 
stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

In the present case the appellant has specifically alleged 
that the veteran warranted a 100 percent disability rating 
for his service connected schizophrenia pursuant to the 
October 1993 settlement agreement in the class action case 
entitled Giusti-Bravo v. United States Department of Veterans 
Affairs, Civ. No. 87-0590 (D.P.R.) (CCC).  The Board believes 
that the appellant has specified an adequate CUE claim under 
38 C.F.R. § 3.22 (b)(3) and the appellant's contentions 
related to the Giusti-Bravo allegations will be addressed 
below.  The Board notes that the RO considered whether the 
veteran was a member of the class action and informed the 
appellant by letter dated February 26, 1996, following a 
denial of the benefits sought by rating action in November 
1995, that the criteria were not met for inclusion in the 
class.  As the RO's determination regarding the applicability 
of Giusti-Bravo was part of the basis for the denial of the 
rating action now on appeal, the Board finds that the RO has 
had ample opportunity to consider the question, has denied 
the appellant's claim, and a remand for any additional 
consideration would merely add to the length of time in 
providing the appellant with a final decision.


III.  Giusti-Bravo Analysis

Pursuant to the October 1993 settlement agreement in the 
class action case entitled Giusti-Bravo v. United States 
Department of Veterans Affairs, Civ. No. 87-0590 (D.P.R.) 
(CCC), members of the class include veterans under the 
jurisdiction of the San Juan, Puerto Rico RO who had their 
100 percent disability rating for a psychiatric disability 
reduced on or after January 8, 1982 and did not have the 
rating subsequently restored to the effective date of the 
reduction.  

In the present case the veteran was service connected for 
schizophrenia.  This disability was rated as 70 percent 
disabling effective August 9, 1973; at that time he was also 
granted a total disability rating for compensation based on 
individual unemployability (TDIU) effective the same date.  A 
March 1981 VA rating decision assigned a 100 percent 
disability rating for the veteran's service connected 
schizophrenia effective September 9, 1980.  This rating 
decision converted the veteran's TDIU to a 100 percent 
schedular rating for his schizophrenia.  

A June 1982 VA rating decision reduced the veteran's 
disability rating for his service-connected schizophrenia 
from 100 percent to 70 percent effective from June 1, 1982.  
Subsequently, a series of rating decisions awarded the 
veteran temporary total ratings (100%) for a series of 
hospitalizations for treatment of the service-connected 
schizophrenia.  Finally a June 1990 rating decision granted 
an increased rating of 100 percent for the veteran's service 
connected schizophrenia and assigned an effective date of 
February 14, 1989.  The Board notes that the 100 percent 
rating was not awarded back to June 1982, the date of the 
initial reduction.  

Based on the date of the rating decision of the reduction of 
the veteran's service connected schizophrenia from 100 
percent to 70 percent, the veteran appears to be a member of 
the class contemplated by Giusti-Bravo v. United States 
Department of Veterans Affairs, Civ. No. 87-0590 (D.P.R.) 
(CCC).

In accordance with the Stipulation and Order entered in the 
case of Fernando Giusti Bravo, et al., v. U. S. Department of 
Veterans Affairs, et al., Civ. No. 87-0590 (D.P.R.) (CCC), 
the Board shall adjudicate the appeal in accordance with 
national adjudication standards, including "statutes, 
decisions of the U.S. Court of Veterans Appeals, regulations, 
general counsel opinions and other agency guidelines, 
applicable to whether a disability rating for a mental 
condition should be confirmed and continued, increased, or 
reduced."  In accordance with the Stipulation and Order, the 
first psychiatric disability rating decision made after 
January 8, 1982, which reduced the psychiatric rating from 
100 percent to a lower rating, and all subsequent psychiatric 
rating decisions, including Board decisions, to the date of 
the special settlement review are vacated.  Such vacated 
decisions in the file have not been considered by the Board 
in conjunction with the rating of the veteran's service 
connected psychiatric disability.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the psyche in self support 
of the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was recently changed.  However, the 
version that was in effect during the veteran's lifetime, and 
would have been used to rate his service-connected 
schizophrenia is found at 38 C.F.R. § 4.132, Diagnostic Code 
9204 (1996).  

A 100 percent schedular rating was assigned where there were 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability.  A 70 percent rating 
contemplated lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
Part 4, Code 9204 (1987) (effective October 1, 1961 to 
February 3, 1988).  Effective February 4, 1988 to October 7, 
1996, the wording for the 100 percent scheduler rating was 
changed from "complete" to "total" social and industrial 
inadaptability.  There was no change for the 70 percent 
rating. 38 C.F.R. Part 4, Code 9204 (1988-1996).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
This is especially significant in this case because the 
regulations require that improvement be shown for a 
reduction.

Review of the totality of the medical evidence of record 
reveals that the veteran's service connected schizophrenia 
has resulted in industrial incapacity since at least 
September 1980.  The medical evidence of record shows that 
the veteran required a series of psychiatric hospitalizations 
and that on those occasions when he did not require inpatient 
treatment he was overtly psychotic and paranoid.  He was not 
employable as a result of the severity of his service-
connected schizophrenia.  The evidence of record shows that 
the veteran's service connected schizophrenia has resulted in 
complete or total social and industrial inadaptability since 
September 9, 1980.

As such, the veteran was entitled to have his 100 percent 
disability rating for his service-connected schizophrenia 
restored back to June 1982, the date that it was improperly 
reduced to 70 percent.  With that restoration, the veteran 
would have been rated by VA as totally disabled for a 
continuous period from August 1973 to August 1995 which is a 
period of at least 10 years immediately preceding death.  As 
such, the appellant is entitled to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  
38 U.S.C.A. § 1318(b)(1)(2002); 38 C.F.R. 
§ 3.22(a)(2)(i)(2002).

IV. Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits under 38 U.S.C.A. Chapter 35

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a)(2002); 38 C.F.R. §§ 21.3020, 
21.3021(2002).

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code. With 
limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who was discharged under other than 
dishonorable conditions, and who: Died of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service- connected disability, or who died 
while a disability so evaluated was in existence. 38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(b) (2002).

In view of the aforementioned grant of DIC benefits, the 
Board finds that basic eligibility for chapter 35 benefits is 
also established. The benefit sought on appeal is accordingly 
granted. 

ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1318, 
is granted.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

